DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 30-49 are pending. Claims 30-31, 33-34, 36-37 and 39-49 are being examined on the merits. Claims 32, 35 and 38 are withdrawn.

Response to Election Requirement
The Response to Species Election Requirement filed on February 1, 2022 has been entered.

Election/Restrictions
Applicant’s election of the species of two or more subset-specific priming sites, as recited in claim 33, two or more universal priming sites, as recited in claim 35, and two or more excision sites, as recited in claim 39, is noted. 
Claims 32, 35 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements submitted September 2, 2020 and February 1, 2022 have been considered.
Drawings
The drawings are objected to because of the following informalities: 
Fig. 5 includes the reference number “503”, however, “503” it is not described in the specification.
Fig. 12 includes the reference numbers “1205”, “1207” and “1212”, however, these reference numbers are not described in the specification. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “707” has been used to designate both an assembly of sequences in Fig. 7 and a circular construct in Fig. 13.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.

Claim Objections
Claim 39 is objected to because of the following informality: the limitation “wherein … the nucleic acid constructs comprise … excision sites” in ll. 1-2 should be “wherein … the nucleic acid constructs further comprise … excision sites”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31, 33-34, 36-37 and 39-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

representing a … ROI” in part a). The meaning of “representing” is unclear. That is, the recited nucleic acid sequence would presumably include the ROI in the target nucleic acid itself, however, it is not clear if other oligonucleotides, e.g., amplicons of the target nucleic acid, would be encompassed by the “nucleic acid sequence representing a … ROI” limitation.

Claims 31, 33-34, 36-37 and 39-49 depend directly or indirectly from claim 30, and consequently incorporate the indefiniteness issues of claim 30.

	Claims 31, 34, 37, 40, 42, 45 and 48 each also recite the “representing the ROI” language, which is rejected for the same reason it is rejected in claim 30.

	Claim 34 recites the limitation “wherein the two or more subset-specific priming sites flank the nucleic acid sequence representing the ROI and the unique identifier”. Claim 30, from which claim 34 indirectly depends, recites nucleic constructs each comprising certain elements, but it does not specify any particular order of the elements. Thus, in claim 34, in an embodiment where “the nucleic acid sequence representing the ROI and the unique identifier” are adjacent to one another, the meaning of “two or more subset-specific priming sites” flanking the two sequences is clear. However, in embodiments where “the nucleic acid sequence representing the ROI and the unique identifier” are not adjacent to one another, it is not clear where the flanking subset-specific priming sites are located. Claim 37 similarly recites “wherein the two or more universal priming sites flank the at least one subset-specific priming not adjacent to another, it is not clear where the flanking universal priming sites are located.

	Claim 45 recites the limitation “the nucleic acid representing the ROI comprises DNA and/or RNA”. The limitation “the nucleic acid” is singular, thus referring to one nucleic acid. It is not clear how a single nucleic acid could comprise both DNA and RNA.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30, 43-46 and 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCloskey (US Patent App. Pub. No. 2007/0020640).

Regarding independent claim 30, McCloskey teaches …
A set of nucleic acid constructs, wherein: a) each nucleic acid construct of the set 

at least one unique identifier oligonucleotide attached to the nucleic acid sequence that 
distinguishes the nucleic acid construct from other nucleic acid construct(s) in the set having nucleic acid sequence(s) representing the same ROI (Fig. 1, para. 13: “Fig. 1 shows an exemplary bar-coded oligonucleotide of the invention containing a … random barcode (3)”; para. 21: “’random barcode’ refers to an arbitrary sequence that can uniquely identify a nucleic acid in an experiment … The length … is sufficient to provide, with high probability, a unique identity to each target nucleic acid molecule in the sample”); 
at least one universal priming site (Fig. 1, para. 13: “Fig. 1 shows an exemplary bar-
coded oligonucleotide of the invention containing a leftward primer binding site (4)”); 
and at least one subset-specific priming site (Fig. 1, para. 13: “Fig. 1 shows an 
exemplary bar-coded oligonucleotide of the invention containing … a batch-stamp sequence (2)”).

	Regarding the limitation … at least one universal priming site, McCloskey does not explicitly recite that the leftward primer binding site (4) is a universal priming site. However, McCloskey does teach that the sequence of the leftward primer binding site is, at least in part, a specific, fixed sequence as opposed to, e.g., the random sequence of the barcode (para. 46). Thus, at least part of the leftward primer binding site can be considered a universal priming site.

	Regarding the limitation … and at least one subset-specific priming site, McCloskey does not explicitly recite that the batch-stamp sequence (2) is a subset-specific priming site. However, McCloskey teaches that the batch-stamp sequence is a pre-determined sequence, and that “’batch-stamp’ refers to information that uniquely identifies a specific experiment. For example, … [it] may identify a sample, a patient, and/or an analysis date” (para. 27). In addition, while McCloskey does not indicate that the batch-stamp sequence is used as a priming site, it could be used as such.

Regarding the limitation … and b) the set of nucleic acid constructs comprises two or 
more subsets, wherein each subset of constructs is identified by one subset-specific priming site, if the ordinary artisan performed the method shown in Fig. 2 for multiple patients or samples (e.g., paras. 6, 16), a different batch-stamp would be used to identify each patient/sample (para. 27). Doing so would generate a “set” of constructs, where the “set” comprises constructs made from different patients/samples. The constructs derived from a particular patient/sample would represent a “subset” of the “set”, and each subset would have a different batch-stamp sequence.
	
	Regarding dependent claim 43, McCloskey additionally teaches wherein the one or more unique identifier oligonucleotides comprise a degenerate nucleic acid sequence (para. 21: describes the art-recognized definition of “degenerate”, as follows: “oligonucleotides containing random sequences are synthesized by randomly incorporating a nucleotide at each 

	Regarding dependent claims 44-46, McCloskey additionally teaches wherein the unique identifier oligonucleotides are about 10, about 20 or about 30 or more bases (para. 21), as recited in claim 44, wherein the nucleic acid representing the ROI comprises DNA or RNA (paras. 18, 46, 88-90, 93), as recited in claim 45, and wherein one or more of the nucleic acid constructs are double-stranded or single-stranded (Fig. 2; abstract; para. 92), as recited in claim 46.

	Regarding dependent claim 49, McCloskey additionally teaches wherein the ROI comprises a minor allelic variant (para. 93), a polymorphism (para. 5), or a mutation (para. 106). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloskey (US Patent App. Pub. No. 2007/0020640).

Regarding dependent claim 31, McCloskey additionally suggests wherein the nucleic 
acid constructs comprise nucleic acid sequences representing two or more different ROIs. Specifically, McCloskey teaches creating the construct for at least two different targets in a sample (e.g., para. 5: “quantification of the relative abundance of genomic methylation patterns or polymorphic sequences”), and repeating that for at least one other patient sample (e.g., para. 6: “comparison of sample from known and unknown individuals”).

	Regarding dependent claim 42, McCloskey additionally suggests wherein the set comprises at least five nucleic acid constructs having nucleic acid sequences representing the same ROI and with different unique identifier oligonucleotides. Specifically, McCloskey teaches embodiments where, e.g., the FMR1 ROI in a human genomic DNA sample is attached to 36 different unique barcodes (paras. 57, 62).

	Prior to the time of the instant invention, it would have been prima facie obvious to modify the constructs of McCloskey with various numbers of constructs per sample, and various numbers of samples. McCloskey teaches the need for distinguishing valid sequences from contaminants and redundant sequences generated as byproducts of several nucleic acid analysis techniques. The ordinary artisan would have been motivated to create various embodiments of constructs and samples, so as to try them in the cited McCloskey method to determine if the cited McCloskey method could be used to identify valid sequences from the 

Prior Art
Claims 33-34, 36-37 and 39-41 and 47-48 are free of the art. The closest prior art is McCloskey (US Patent App. Pub. No. 2007/0020640), Van Eijk1 (WO 2007/073165) and Brenner (WO 96/12039).

Conclusion
Claims 30-31, 33-34, 36-37 and 39-49 are being examined, and are rejected. Claim 39 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Van Eijk was cited in the Information Disclosure Statement submitted September 2, 2020.